

                                                                            Exhibit
10.4 


SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT ("Agreement") is made as of the 20th day of February,
2007, by ______________________, a  ___________ (hereinafter called "Debtor",
whether one or more), in favor of AMEGY BANK NATIONAL ASSOCIATION, a national
banking association ("Bank"). Debtor hereby agrees with Bank as follows:


1. Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:


(a) The term "Borrower" shall mean Debtor and the other Borrowers (as defined in
the Loan Agreement), or any of them.


(b) The term "Code" shall mean the Uniform Commercial Code as in effect in the
State of Texas on the date of this Agreement or as it may hereafter be amended
from time to time.


(c) The term "Collateral" shall mean all of the property set forth below,
including without limitation, any property specifically described on Schedule
"A" attached hereto and made a part hereof:


(i) All present and future accounts, chattel paper (including electronic and
tangible), contract rights, documents, instruments, deposit accounts, commercial
tort claims, health care insurance receivables, and general intangibles
(including payment intangibles and other any right to payment for goods sold or
services rendered arising out of the sale or delivery of personal property or
work done or labor performed by Debtor), now or hereafter owned, held, or
acquired by Debtor, together with any and all books of account, customer lists
and other records relating in any way to the foregoing (including, without
limitation, computer software, whether on tape, disk, card, strip, cartridge or
any other form), and in any case where an account arises from the sale of goods,
the interest of Debtor in such goods.


(ii) All present and hereafter acquired inventory (including without limitation,
all raw materials, work in process and finished goods) held, possessed, owned,
held on consignment, or held for sale, lease, return or to be furnished under
contracts of services, in whole or in part, by Debtor wherever located, all
records relating in any way to the foregoing (including, without limitation, any
computer software, whether on tape, disk, card, strip, cartridge or any other
form).


The term Collateral, as used herein, shall also include all PRODUCTS and
PROCEEDS of all of the foregoing (including without limitation, insurance
payable by reason of loss or damage to the foregoing property) and any property,
securities, guaranties or monies of Debtor which may at any time come into the
possession of Secured Party (as hereinafter defined). The designation of
proceeds does not authorize Debtor to sell, transfer or otherwise convey any of
the foregoing property except finished goods intended for sale in the ordinary
course of Debtor's business or as otherwise provided herein.


(d) The term "Indebtedness" shall mean (i) that certain Promissory Note
(Revolving) dated of even date herewith executed by Borrowers, in the face
amount of Two Million and No/100 Dollars ($2,000,000.00), being payable to the
order of Bank, and any and all renewals, extensions and modifications of said
Revolving Note or any part thereof (said Note and all renewals, extensions and
modifications thereof herein collectively called “Revolving Note”), (ii) that
certain Promissory Note (Term) dated of even date herewith executed by Borrower
in the face amount of Two Million Two Hundred Thousand and No/100 Dollars
($2,200,000.00), being payable to the order of Bank, and any and all renewals,
extensions and modifications of said Term Note or any part thereof (said Term
Note and all renewals, extensions and modifications thereof herein collectively
called “Term Note”), and (iii) Borrower further agrees that this Security
Agreement shall secure, in addition to the indebtedness and/or obligations
described herein, to secure the payment and performance of all other
indebtednesses and obligations of whatever kind and character (except solely any
indebtedness which is prohibited from being secured hereby under any applicable
law of the State of Texas or the United States of America), owing or which may
hereafter become owing or to be performed by any one or more of the Borrowers or
Obligated Party to Bank whether such indebtednesses or obligations are evidenced
by a note, open account, overdraft, endorsement, surety agreement, guaranty
agreement, or otherwise, and whether such indebtednesses or obligations are
present or future, direct or indirect, primary or secondary, joint or several,
fixed or contingent or otherwise, whether such indebtednesses or obligations
were originally owed to Bank or to be performed for Bank or owed to or to be
performed for others and acquired by purchase or otherwise by any Bank, and
whether or not such indebtedness or obligations were created by any then owner
of any interest in or to any of the Collateral, it being contemplated that one
or more of the present or future Borrowers or Obligated Party may now or
hereafter be or become indebted or obligated to Bank in further sum or sums; and
Borrower further agrees that if any default ever occurs under any instrument,
document or other writing whatsoever now or hereafter evidencing or securing any
indebtedness now or hereafter secured by this Security Agreement, then, in any
such event, Bank may, at its option, (without demand, notice of any such default
or event, notice of intent to accelerate maturity, notice of acceleration of
maturity, presentment for payment or acceleration or any other act or notice
whatsoever), declare immediately due and payable any and all indebtednesses then
secured hereby.
 
-37-

--------------------------------------------------------------------------------



(e) The term "Loan Agreement" shall mean that certain Loan Agreement of even
date herewith by and between Bank, Debtor and the other Borrowers named therein,
as the same may be amended or modified.


(f) The term "Loan Documents" shall mean all instruments and documents
evidencing, securing, governing, guaranteeing and/or pertaining to the
Indebtedness.


(g) The term "Obligated Party" shall mean any party other than Borrower who
secures, guarantees and/or is otherwise obligated to pay all or any portion of
the Indebtedness.


(h) The term "Secured Party" shall mean Bank, its successors and assigns,
including without limitation, any party to whom Bank, or its successors or
assigns, may assign its rights and interests under this Agreement.


All words and phrases used herein which are expressly defined in Section 1.201
or Chapter 9 of the Code shall have the meaning provided for therein. Other
words and phrases defined elsewhere in the Code shall have the meaning specified
therein except to the extent such meaning is inconsistent with a definition in
Section 1.201 or Chapter 9 of the Code.


2. Security Interest. As security for the Indebtedness, Debtor, for value
received, hereby grants to Secured Party a continuing security interest in the
Collateral.


3. Representations and Warranties. Debtor hereby represents and warrants the
following to Secured Party:


(a) Due Authorization. The execution, delivery and performance of this Agreement
and all of the other Loan Documents by Debtor have been duly authorized by all
necessary corporate action of Debtor, to the extent Debtor is a corporation, or
by all necessary partnership action, to the extent Debtor is a partnership.


(b) Enforceability. This Agreement and the other Loan Documents constitute
legal, valid and binding obligations of Debtor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors' rights and
except to the extent specific remedies may generally be limited by equitable
principles.


(c) Ownership and Liens. Debtor has good and indefeasible title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement and
Liens permitted under Section 9.02 of the Loan Agreement. No dispute, right of
setoff, counterclaim or defense exists with respect to all or any part of the
Collateral. Debtor has not executed any other security agreement currently
affecting the Collateral and no effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office except as may have been executed or filed in favor
of Secured Party and as will be terminated upon closing and funding of the
Indebtedness under the Loan Agreement.


(d) No Conflicts or Consents. Neither the ownership, the intended use of the
Collateral by Debtor, the grant of the security interest by Debtor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the articles or certificate of
incorporation, charter, bylaws or partnership agreement, as the case may be, of
Debtor, or (C) any agreement, judgment, license, order or permit applicable to
or binding upon Debtor, or (ii) result in or require the creation of any lien,
charge or encumbrance upon any assets or properties of Debtor or of any person
except as may be expressly contemplated in the Loan Documents. Except as
expressly contemplated in the Loan Documents, no consent, approval,
authorization or order of, and no notice to or filing with, any court,
governmental authority or third party is required in connection with the grant
by Debtor of the security interest herein or the exercise by Secured Party of
its rights and remedies hereunder.


(e) Security Interest. Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Secured Party in
the manner provided herein, free and clear of any lien, security interest or
other charge or encumbrance. This Agreement creates a legal, valid and binding
security interest in favor of Secured Party in the Collateral securing the
Indebtedness. Possession by Secured Party of all certificates, instruments and
cash constituting Collateral from time to time and/or the filing of the
financing statements delivered prior hereto and/or concurrently herewith by
Debtor to Secured Party will perfect and establish the first priority of Secured
Party's security interest hereunder in the Collateral.


(f) Location. Debtor's residence or chief executive office, as the case may be,
and the office where the records concerning the Collateral are kept is located
at its address set forth on the signature page hereof. Except as specified
elsewhere herein, all Collateral shall be kept at such address and such other
addresses as may be listed in Schedule "B" attached hereto and made a part
hereof.


-38-

--------------------------------------------------------------------------------


(g) Solvency of Debtor. As of the date hereof, and after giving effect to this
Agreement and the completion of all other transactions contemplated by Debtor at
the time of the execution of this Agreement, (i) Debtor is and will be solvent,
(ii) the fair saleable value of Debtor's assets exceeds and will continue to
exceed Debtor's liabilities (both fixed and contingent), (iii) Debtor is and
will continue to be able to pay its debts as they mature, and (iv) if Debtor is
not an individual, Debtor has and will have sufficient capital to carry on
Debtor's businesses and all businesses in which Debtor is about to engage.


(h) Compliance with Environmental Laws. Except as disclosed in writing to
Secured Party: (i) Debtor is conducting Debtor's businesses in material
compliance with all applicable federal, state and local laws, statutes,
ordinances, rules, regulations, orders, determinations and court decisions,
including without limitation, those pertaining to health or environmental
matters such as the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986 (collectively, together with any subsequent
amendments, hereinafter called "CERCLA"), the Resource Conservation and Recovery
Act of 1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste
Disposal Act Amendments of 1980, and the Hazardous Substance Waste Amendments of
1984 (collectively, together with any subsequent amendments, hereinafter called
"RCRA"), the Texas Water Code and the Texas Solid Waste Disposal Act; (ii) none
of the operations of Debtor is the subject of a federal, state or local
investigation evaluating whether any material remedial action is needed to
respond to a release or disposal of any toxic or hazardous substance or solid
waste into the environment; (iii) Debtor has not filed any notice under any
federal, state or local law indicating that Debtor is responsible for the
release into the environment, the disposal on any premises in which Debtor is
conducting its businesses or the improper storage, of any material amount of any
toxic or hazardous substance or solid waste or that any such toxic or hazardous
substance or solid waste has been released, disposed of or is improperly stored,
upon any premise on which Debtor is conducting its businesses; and (iv) Debtor
otherwise does not have any known material contingent liability in connection
with the release into the environment, disposal or the improper storage, of any
such toxic or hazardous substance or solid waste. The terms "hazardous
substance" and "release", as used herein, shall have the meanings specified in
CERCLA, and the terms "solid waste" and "disposal", as used herein, shall have
the meanings specified in RCRA; provided, however, that to the extent that the
laws of the State of Texas establish meanings for such terms which are broader
than that specified in either CERCLA or RCRA, such broader meanings shall apply.


(i) Inventory. The security interest in the inventory shall continue through all
stages of manufacture and shall, without further action, attach to the accounts
or other proceeds resulting from the sale or other disposition thereof and to
all such inventory as may be returned to Debtor by its account debtors.


(j) Accounts. Each account represents the valid and legally binding indebtedness
of a bona fide account debtor arising from the sale or lease by Debtor of goods
or the rendition by Debtor of services and is not subject to contra accounts,
setoffs, defenses or counterclaims by or available to account debtors obligated
on the accounts except as disclosed by Debtor to Secured Party from time to time
in writing. The amount shown as to each account on Debtor's books is the true
and undisputed amount owing and unpaid thereon, subject only to discounts,
allowances, rebates, credits and adjustments to which the account debtor has a
right and which have been disclosed to Secured Party in writing.


4. Affirmative Covenants. Debtor will comply with the covenants contained in
this Section 4 at all times during the period of time this Agreement is
effective unless Secured Party shall otherwise consent in writing.


(a) Ownership and Liens. Debtor will maintain good and indefeasible title to all
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement and
the security interests and other encumbrances expressly permitted by the other
Loan Documents. Debtor will not permit any dispute, right of setoff,
counterclaim or defense to exist with respect to all or any part of the
Collateral. Debtor will cause any financing statement or other security
instrument with respect to the Collateral to be terminated, except as may exist
or as may have been filed in favor of Secured Party. Debtor will defend at its
expense Secured Party's right, title and security interest in and to the
Collateral against the claims of any third party.


(b) Further Assurances. Debtor will from time to time at its expense promptly
execute and deliver all further instruments and documents and take all further
action necessary or appropriate or that Secured Party may reasonably request in
order (i) to perfect and protect the security interest created or purported to
be created hereby and the first priority of such security interest, (ii) to
enable Secured Party to exercise and enforce its rights and remedies hereunder
in respect of the Collateral, and (iii) to otherwise effect the purposes of this
Agreement, including without limitation: (A) executing and filing such financing
or continuation statements, or amendments thereto; and (B) furnishing to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral, all in reasonable detail satisfactory to Bank.


(c) Inspection of Collateral. Debtor will keep adequate records concerning the
Collateral and will permit Secured Party and all representatives and agents
appointed by Secured Party to inspect any of the Collateral and the books and
records of or relating to the Collateral at any time during normal business
hours, to make and take away photocopies, photographs and printouts thereof and
to write down and record any such information. Unless an Event of Default has
occurred and is continuing, Secured Party shall give Debtor two (2) business
days notice of any such inspection and no more than two (2) such inspections
shall be made in any calendar year.


-39-

--------------------------------------------------------------------------------


(d) Payment of Taxes. Debtor (i) will timely pay all property and other taxes,
assessments and governmental charges or levies imposed upon the Collateral or
any part thereof, (ii) will timely pay all lawful claims which, if unpaid, might
become a lien or charge upon the Collateral or any part thereof, and (iii) will
maintain appropriate accruals and reserves for all such liabilities in a timely
fashion in accordance with generally accepted accounting principles. Debtor may,
however, delay paying or discharging any such taxes, assessments, charges,
claims or liabilities so long as the validity thereof is contested in good faith
by proper proceedings and provided Debtor has set aside on Debtor's books
adequate reserves therefor; provided, however, Debtor understands and agrees
that in the event of any such delay in payment or discharge and upon Secured
Party's written request, Debtor will establish with Secured Party an escrow
acceptable to Secured Party adequate to cover the payment of such taxes,
assessments and governmental charges with interest, costs and penalties and a
reasonable additional sum to cover possible costs, interest and penalties (which
escrow shall be returned to Debtor upon payment of such taxes, assessments,
governmental charges, interests, costs and penalties or disbursed in accordance
with the resolution of the contest to the claimant) or furnish Secured Party
with an indemnity bond secured by a deposit in cash or other security acceptable
to Secured Party. Notwithstanding any other provision contained in this
Subsection, Secured Party may at its discretion exercise its rights under
Subsection 6(c) at any time to pay such taxes, assessments, governmental
charges, interest, costs and penalties.


(e) Mortgagee's and Landlord's Waivers. As provided for in the Loan Agreement,
Debtor shall cause each mortgagee of real property owned by Debtor and each
landlord of real property leased by Debtor to execute and deliver agreements
satisfactory in form and substance to Secured Party by which such mortgagee or
landlord waives or subordinates any rights it may have in the Collateral.


(f) Condition of Goods. Debtor will maintain, preserve, protect and keep all
Collateral which constitutes goods in good condition, repair and working order
and will cause such Collateral to be used and operated in good and workmanlike
manner, in accordance with applicable laws and in a manner which will not make
void or cancelable any insurance with respect to such Collateral. Debtor will
promptly make or cause to be made all repairs, replacements and other
improvements to or in connection with the Collateral which Secured Party may
request from time to time.


(g) Insurance. Debtor will, at its own expense, maintain insurance with respect
to all Collateral which constitutes goods in such amounts, against such risks,
in such form and with such insurers, as shall be reasonably satisfactory to
Secured Party from time to time. If reasonably requested by Secured Party in
writing, each policy for property damage insurance shall provide for all losses
to be paid directly to Secured Party. If reasonably requested by Secured Party
in writing, each policy of insurance maintained by Debtor shall (i) name Debtor
and Secured Party as insured parties thereunder (without any representation or
warranty by or obligation upon Secured Party) as their interests may appear,
(ii) contain the agreement by the insurer that any loss thereunder shall be
payable to Secured Party notwithstanding any action, inaction or breach of
representation or warranty by Debtor, (iii) provide that there shall be no
recourse against Secured Party for payment of premiums or other amounts with
respect thereto, and (iv) provide that at least thirty (30) days prior written
notice of cancellation or of lapse shall be given to Secured Party by the
insurer. Debtor will, if requested by Secured Party, deliver to Secured Party
original or duplicate policies of such insurance and, as often as Secured Party
may reasonably request, a report of a reputable insurance broker with respect to
such insurance. Debtor will also, at the written request of Secured Party, duly
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment. All
insurance payments in respect of loss of or damage to any Collateral shall be
paid to Secured Party and applied as Secured Party in its sole discretion deems
appropriate.


(h) Accounts and General Intangibles. Debtor will, except as otherwise provided
in Subsection 6(f), collect, at Debtor's own expense, all amounts due or to
become due under each of the accounts and general intangibles. In connection
with such collections, Debtor may and, at Secured Party's direction, will take
such action not otherwise forbidden by Subsection 5(e) as Debtor or Secured
Party may deem necessary or advisable to enforce collection or performance of
each of the accounts and general intangibles. Debtor will also duly perform and
cause to be performed all of its obligations with respect to the goods or
services, the sale or lease or rendition of which gave rise or will give rise to
each account and all of its obligations to be performed under or with respect to
the general intangibles. Debtor also covenants and agrees to take any action
and/or execute any documents that Secured Party may request in order to comply
with the Federal Assignment of Claims Act, as amended.


5. Negative Covenants. Debtor will comply with the covenants contained in this
Section 5 at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.


(a) Transfer or Encumbrance. Debtor will not (i) sell, assign (by operation of
law or otherwise), transfer, exchange, lease or otherwise dispose of any of the
Collateral, (ii) grant a lien or security interest in or execute, file or record
any financing statement or other security instrument with respect to the
Collateral to any party other than Secured Party, or (iii) deliver actual or
constructive possession of any of the Collateral to any party other than Secured
Party, except for (A) sales and leases of inventory in the ordinary course of
business, and (B) the sale or other disposal of any item of equipment which is
worn out or obsolete and which has been replaced by an item of equal suitability
and value, owned by Debtor and made subject to the security interest under this
Agreement, but which is otherwise free and clear of any lien, security interest,
encumbrance or adverse claim; provided, however, the exceptions permitted in
clauses (A) and (B) above shall automatically terminate upon the occurrence of
an Event of Default.


-40-

--------------------------------------------------------------------------------


(b) Impairment of Security Interest. Debtor will not take or fail to take any
action which would in any manner impair the enforceability of Secured Party's
security interest in any Collateral.


(c) Possession of Collateral. Debtor will not cause or permit the removal of any
Collateral from its possession, control and risk of loss, nor will Debtor cause
or permit the removal of any Collateral from the address on the signature page
hereof and the addresses specified on Schedule "B" to this Agreement (or in
transit from and to any such locations) other than (i) as permitted by
Subsection 5(a), or (ii) in connection with the possession of any Collateral by
Secured Party or by its bailee.


(d) Goods. Debtor will not permit any Collateral which constitutes goods to at
any time (i) be covered by any document except documents in the possession of
the Secured Party, (ii) become so related to, attached to or used in connection
with any particular real property so as to become a fixture upon such real
property, or (iii) be installed in or affixed to other goods so as to become an
accession to such other goods unless such other goods are subject to a perfected
first priority security interest under this Agreement.


(e) Compromise of Collateral. Debtor will not adjust, settle, compromise, amend
or modify any Collateral, except an adjustment, settlement, compromise,
amendment or modification in good faith and in the ordinary course of business;
provided, however, this exception shall automatically terminate upon the
occurrence and during the continuance of an Event of Default at Secured Party's
written request. Debtor shall provide to Secured Party such information
concerning (i) any adjustment, settlement, compromise, amendment or modification
of any Collateral, and (ii) any claim asserted by any account debtor for credit,
allowance, adjustment, dispute, setoff or counterclaim, as Secured Party may
request from time to time.


(f) Financing Statement Filings. Debtor recognizes that financing statements
pertaining to the Collateral have been or may be filed where Debtor maintains
any Collateral, has its records concerning any Collateral or has its residence
or chief executive office, as the case may be. Without limitation of any other
covenant herein, Debtor will not cause or permit any change in the location of
(i) any Collateral, (ii) any records concerning any Collateral, or (iii)
Debtor's residence or chief executive office, as the case may be, to a
jurisdiction other than as represented in Subsection 3(f) unless Debtor shall
have notified Secured Party in writing of such change at least thirty (30) days
prior to the effective date of such change, and shall have first taken all
action required by Secured Party for the purpose of further perfecting or
protecting the security interest in favor of Secured Party in the Collateral. In
any written notice furnished pursuant to this Subsection, Debtor will expressly
state that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements or other notices for the
purpose of continuing perfection of Secured Party's security interest in the
Collateral.


6. Rights of Secured Party. Secured Party shall have the rights contained in
this Section 6 at all times during the period of time this Agreement is
effective.


(a) Additional Financing Statements Filings. Debtor hereby authorizes Secured
Party to file, without the signature of Debtor, one or more financing or
continuation statements, and amendments thereto, relating to the Collateral.
Debtor further agrees that a carbon, photographic or other reproduction of this
Security Agreement or any financing statement describing any Collateral is
sufficient as a financing statement and may be filed in any jurisdiction Secured
Party may deem appropriate.


(b) Power of Attorney. Debtor hereby irrevocably appoints Secured Party as
Debtor's attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of Debtor and in the name
of Debtor or otherwise, from time to time after the occurrence and during the
continuance of an Event of Default in Secured Party's discretion, to take any
action and to execute any instrument which Secured Party may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to obtain and adjust insurance required by Secured Party
hereunder; (ii) to demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
the Collateral; (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above; and (iv) to file any claims or take any action or institute any
proceedings which Secured Party may deem necessary or appropriate for the
collection and/or preservation of the Collateral or otherwise to enforce the
rights of Secured Party with respect to the Collateral.


(c) Performance by Secured Party. If Debtor fails to perform any agreement or
obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the expenses of Secured Party
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.


(d) Debtor's Receipt of Proceeds. All amounts and proceeds (including
instruments and writings) received by Debtor in respect of such accounts or
general intangibles shall be received in trust for the benefit of Secured Party
hereunder and, upon request of Secured Party, shall be segregated from other
property of Debtor and shall be forthwith delivered to Secured Party in the same
form as so received (with any necessary endorsement) and applied to the
Indebtedness in such manner as Secured Party deems appropriate in its sole
discretion.


-41-

--------------------------------------------------------------------------------


(e) Notification of Account Debtors. Upon the occurrence and during the
continuance of an Event of Default, Secured Party may at its discretion from
time to time notify any or all obligors under any accounts or general
intangibles (i) of Secured Party's security interest in such accounts or general
intangibles and direct such obligors to make payment of all amounts due or to
become due to Debtor thereunder directly to Secured Party, and (ii) to verify
the accounts or general intangibles with such obligors. Secured Party shall have
the right, at the expense of Debtor, to enforce collection of any such accounts
or general intangibles and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Debtor.


7. Events of Default. Each of the following constitutes an "Event of Default"
under this Agreement:


(a) Default Under other Loan Documents. The occurrence of an event of default
under the Loan Agreement any of the other Loan Documents beyond any applicable
notices and/or cure period; or


(b) Execution on Collateral. The Collateral or any portion thereof is taken on
execution or other process of law in any action against Debtor; or


(c) Abandonment. Debtor abandons the Collateral or any material portion thereof;
or


(d) Action by Other Lienholder. The holder of any lien or security interest on
any of the assets of Debtor, including without limitation, the Collateral
(without hereby implying the consent of Secured Party to the existence or
creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder; or
 
8. Remedies and Related Rights. If an Event of Default shall have occurred, and
without limiting any other rights and remedies provided herein, under any of the
other Loan Documents or otherwise available to Secured Party, Secured Party may
exercise one or more of the rights and remedies provided in this Section.


(a) Remedies. Secured Party may from time to time at its discretion, without
limitation and without notice except as expressly provided in any of the Loan
Documents:


(i)  exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);


(ii)  require Debtor to, and Debtor hereby agrees that it will at its expense
and upon request of Secured Party, assemble the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party which is reasonably convenient to both parties; provided,
however, if Secured Party has access to Debtor’s retail locations, such
locations shall be sufficient as the location of the assembly of the Collateral.


(iii)  reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;


(iv)  sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Secured
Party's power of sale, but sales or other dispositions may be made from time to
time until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;


(v)  buy the Collateral, or any portion thereof, at any public sale;


(vi)  buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;


(vii) apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and


(viii) at its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Secured Party is entitled to do so
under the Code or otherwise.


-42-

--------------------------------------------------------------------------------


Debtor agrees that in the event Debtor is entitled to receive any notice under
the Uniform Commercial Code, as it exists in the state governing any such
notice, of the sale or other disposition of any Collateral, reasonable notice
shall be deemed given when such notice is deposited in a depository receptacle
under the care and custody of the United States Postal Service, postage prepaid,
at Debtor's address set forth on the signature page hereof, ten (10) days prior
to the date of any public sale, or after which a private sale, of any of such
Collateral is to be held. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.


(b) Application of Proceeds. If any Event of Default shall have occurred,
Secured Party may at its discretion apply or use any cash held by Secured Party
as Collateral, and any cash proceeds received by Secured Party in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Secured Party
may elect:


(i)  to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees and expenses)
incurred by Secured Party in connection with (A) the administration of the Loan
Documents, (B) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (C) the exercise
or enforcement of any of the rights and remedies of Secured Party hereunder;


(ii)  to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;


(iii)  to the satisfaction of the Indebtedness;


(iv)  by holding such cash and proceeds as Collateral;


(v)  to the payment of any other amounts required by applicable law (including
without limitation, Section 9.504(a)(3) of the Code or any other applicable
statutory provision); and


(vi)  by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.


(c) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Secured Party
are insufficient to pay all amounts to which Secured Party is legally entitled,
Borrower and any party who guaranteed or is otherwise obligated to pay all or
any portion of the Indebtedness shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.


(d) Non-Judicial Remedies. In granting to Secured Party the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial process.
Debtor recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm's length. Nothing herein is intended to prevent Secured Party
or Debtor from resorting to judicial process at either party's option.


(e) Other Recourse. Debtor waives any right to require Secured Party to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Secured Party. Debtor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness. Debtor further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party. Until all of the Indebtedness shall have been paid in full, Debtor shall
have no right of subrogation and Debtor waives the right to enforce any remedy
which Secured Party has or may hereafter have against any third party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party. Debtor authorizes Secured
Party, and without notice or demand and without any reservation of rights
against Debtor and without affecting Debtor's liability hereunder or on the
Indebtedness to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness, (iv)
waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.


-43-

--------------------------------------------------------------------------------


9. Omitted. 


10. Miscellaneous.


(a) Entire Agreement. This Agreement contains the entire agreement of Secured
Party and Debtor with respect to the Collateral. If the parties hereto are
parties to any prior agreement, either written or oral, relating to the
Collateral, the terms of this Agreement shall amend and supersede the terms of
such prior agreements as to transactions on or after the effective date of this
Agreement, but all security agreements, financing statements, guaranties, other
contracts and notices for the benefit of Secured Party shall continue in full
force and effect to secure the Indebtedness unless Secured Party specifically
releases its rights thereunder by separate release.


(b) Amendment. No modification, consent or amendment of any provision of this
Agreement or any of the other Loan Documents shall be valid or effective unless
the same is in writing and signed by the party against whom it is sought to be
enforced.


(c) Actions by Secured Party. The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, increase or modification with respect to the Indebtedness, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Secured Party may grant with respect to the Collateral, or (iii) any
release or indulgence granted to any endorser, guarantor or surety of the
Indebtedness. The taking of additional security by Secured Party shall not
release or impair the lien, security interest or other security rights of
Secured Party hereunder or affect the obligations of Debtor hereunder.


(d)  Waiver by Secured Party. Secured Party may waive any Event of Default
without waiving any other prior or subsequent Event of Default. Secured Party
may remedy any default without waiving the Event of Default remedied. Neither
the failure by Secured Party to exercise, nor the delay by Secured Party in
exercising, any right or remedy upon any Event of Default shall be construed as
a waiver of such Event of Default or as a waiver of the right to exercise any
such right or remedy at a later date. No single or partial exercise by Secured
Party of any right or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right or remedy hereunder
may be exercised at any time. No waiver of any provision hereof or consent to
any departure by Debtor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instances, for the purpose for which given and to
the extent therein specified. No notice to or demand on Debtor in any case shall
of itself entitle Debtor to any other or further notice or demand in similar or
other circumstances.


(e) Costs and Expenses. Debtor will upon demand pay to Secured Party the amount
of any and all reasonable costs and expenses (including without limitation,
attorneys' fees and expenses), which Secured Party may incur in connection with
(i) the transactions which give rise to the Loan Documents, (ii) the preparation
of this Agreement and the perfection and preservation of the security interests
granted under the Loan Documents, (iii) the administration of the Loan
Documents, (iv) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, (v) the exercise or
enforcement of any of the rights of Secured Party under the Loan Documents, or
(vi) the failure by Debtor to perform or observe any of the provisions hereof.


(f) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS. 


(g) Venue. This Agreement has been entered into in the county in Texas where
Bank's address for notice purposes is located, and it shall be performable for
all purposes in such county. Courts within the State of Texas shall have
jurisdiction over any and all disputes arising under or pertaining to this
Agreement and venue for any such disputes shall be in the county or judicial
district where this Agreement has been executed and delivered.


(h) Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.


(i) No Obligation. Nothing contained herein shall be construed as an obligation
on the part of Secured Party to extend or continue to extend credit to Borrower.


-44-

--------------------------------------------------------------------------------


(j) Notices. All notices and other communications provided for in this Agreement
shall be given or made by telex, telegraph, telecopy, cable, or in writing and
telexed, telecopied, telegraphed, cabled, mailed by certified mail return
receipt requested, or delivered to the intended recipient at the "Address for
Notices" specified below its name on the signature pages hereof; or, as to any
party at such other address as shall be designated by such party in a notice to
the other party given in accordance with this Section. Except as otherwise
provided in this Agreement, all such communications shall be deemed to have been
duly given when transmitted by telex or telecopy, subject to telephone
confirmation of receipt, or delivered to the telegraph or cable office, subject
to telephone confirmation of receipt, or when personally delivered or, in the
case of a mailed notice, when duly deposited in the mails, in each case given or
addressed as aforesaid.


(k) Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral, (ii) shall be binding on Debtor and the
heirs, executors, administrators, personal representatives, successors and
assigns of Debtor, and (iii) shall inure to the benefit of Secured Party and its
successors and assigns. Without limiting the generality of the foregoing,
Secured Party may pledge, assign or otherwise transfer the Indebtedness and its
rights under this Agreement and any of the other Loan Documents to any other
party in accordance with the Loan Agreement. Debtor's rights and obligations
hereunder may not be assigned or otherwise transferred without the prior written
consent of Secured Party.


(l) Termination. It is contemplated by the parties hereto that from time to time
there may be no outstanding Indebtedness, but notwithstanding such occurrences,
this Agreement shall remain valid and shall be in full force and effect as to
subsequent outstanding Indebtedness. Upon (i) the satisfaction in full of the
Indebtedness, (ii) the termination or expiration of any commitment of Secured
Party to extend credit to Borrower, (iii) written request for the termination
hereof delivered by Debtor to Secured Party, and (iv) written release or
termination delivered by Secured Party to Debtor, this Agreement and the
security interests created hereby shall terminate. Upon termination of this
Agreement and Debtor's written request, Secured Party will, at Debtor's sole
cost and expense, return to Debtor such of the Collateral as shall not have been
sold or otherwise disposed of or applied pursuant to the terms hereof and
execute and deliver to Debtor such documents as Debtor shall reasonably request
to evidence such termination.


(m) Cumulative Rights. All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under any of the other Loan Documents,
and the exercise of one or more of such rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of any other rights or remedies.


(n) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include the other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless in each instance the
context requires otherwise.


(o) Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.


EXECUTED as of the date first written above.


Debtor’s Address:
16250 Dallas Parkway     
Suite 100       
Dallas, Texas 75248-2622    
Fax No.: (972) 250-0934     
Telephone No.: (972) 250-0903   
Attn: David E. Bowe
DEBTOR:
 
(Debtor)
a _____________(Entity)
 
By:  /s/ David E. Bowe 
Name: David E. Bowe
Title: President and Chief Executive Officer



Secured Party's Address:
1807 Ross Avenue, Suite 400
Dallas, Texas 75201
Fax No.: (214) 754-6613
Telephone No.: (214) 754-9434
Attention: Commercial Lending
-45-

--------------------------------------------------------------------------------















                                                                            